DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on October 25, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Globosoft in Youtube.com-https://www.youtube.com/watch?v=0QgiQ2puLJw (also manual) hereinafter Globosoft in view of Delgado et al. US. Patent (9,308,535) hereinafter Delgado.
Regarding claim 1,
Globosoft discloses a food recycler (Foodcycler FC-30, the foodcycler FC-30 is disclosed in Applicant Disclosure as admitted Prior art see fig.2A-D and specification (i.e. Background), therefore the details will be referred to the youtube picture, the Background and FC-30 manual and will be referred as 200), comprising: 
a housing (picture and also in fig 2A, all the element including in the area of dimension DWH, are considered to be inside the housing) configured to be used on a countertop or table; 

    PNG
    media_image1.png
    822
    1317
    media_image1.png
    Greyscale

a lid (204) configured on a top portion of the housing (see fig.2A);
a controller (214) comprising a set of indicators (manual pag.7) and at least one user interface component (manual pag.7) usable to at least initiate a food recycling cycle (manual pag.7), the controller being in the housing and the at least one user interface component  being accessible from an exterior of the housing (manual pag.7); 
a motor (216) in electrical communication with the controller (214 as recited in Para.[0007]); 
a grinding mechanism (250) in mechanical communication with the motor (216 as recited in Para.[0010]);  
a bucket (212) contained within the food recycler (200), 

the bucket including the grinding mechanism (250, as recited in Para.[0010]); and being configured with a volumetric capacity of 2.50 liters (as recited in Para.[0006]);
wherein a ratio of the volumetric capacity of the bucket (2.5 liters or 2500000 cubic millimeter see Para.[0008] in relation to Prior art (fig.2A) of the specification) to a volume of the housing is between 0.0717 and 0.2857 (H= 360mm, W=270mm, L-310mm as recited in Para.[0005] in relation to Prior art (fig.2A) of the specification therefore the volume (cubic millimeter) = 30132000 and the ratio 2500000/30132000 is 0.08297).
a filter system (226, as shown in fig. 2B) that accommodates one or more air filters (226), and 
a drying component (222, 230 as shown in fig 2B) configured to remove water from waste food items (Para.[0009] recited a fan (222) to pull air and humidity from the bucket and humidity is water in form of vapor). 
Globosoft does not disclose the bucket to have a volumetric capacity between 2.51 liters and 10 liters, wherein the motor is positioned on at least in part adjacent to a side wall of the bucket and within the housing; the filter system being configured adjacent to the bucket and at a top portion of the housing and 
Globosoft and Delgado disclose both art in the same field of endeavor (i.e. comminuting organic material).

It would have been obvious to the skilled artisan before the effective filing date to construct the food recycling unit of Globosoft with a motor and filter arrangement as taught by Delgado, as it would be beneficiary to Globosoft, to be able to effectively produce compost in a continuous way (Col.1 lines 14-15) and eliminate odor.
Globosoft discloses a bucket (212) being configured with a volumetric capacity of 2.50 liters (as recited in Para.[0006]), but does not disclose the bucket to be configured with a volumetric capacity between 2.51 liters and 10 liters, and since no criticality was recited for the volumetric capacity to be sized between 2.51 liters and 10 liters, and well known in the mechanical art to have processing bucket with different size deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the volume of the bucket of the prior art to be increased to allow more food material to be processed. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 2,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses wherein the housing (manual pag.2 or Para.[0005]) is configured with: a height between 324 millimeters and 396 millimeters; a length between 165 millimeters and 329 millimeters; and a width between 165 millimeters and 329 millimeters (manual pag.2 or Para.[0005]).
Regarding claim 3,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses wherein the drying component (222, 230 as shown in fig 2B) comprises a fan (222) in electrical communication with the controller (214 as recited in Para.[0007]) to draw air from the bucket and through the filter system (as recited in Para.[0007] and [0009]).
Regarding claim 4,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses a gear box (224) configured below the bucket (212) within the housing.
Regarding claim 5,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses the food recycling cycle consumes 8 kilowatt hours per cycle or per 2.5 liters (as recited in Para.[0008]) (the 8 kilowatt hours per cycle or per 2.5 liters can also be rewritten “8 kilowatt hours per 2500 grams” or “0.1 kilowatt hours per 31.25 
Regarding claim 6,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses wherein the one or more air filters are removable from the housing (manual pag.3-4) but does not disclose wherein the filter system to be  positioned above the motor and near a top portion of the housing and since no criticality was recited for the arrangement of the filter system to be positioned above the motor and near a top portion of the housing, and well known in the mechanical art to the filter system to arranged in different location in a housing to facilitate filtering and reduce on friction and renders filtering more efficient therefore it would have been obvious to rearrange the filter system of Globosoft to be positioned above the motor and near a top portion of the housing to facilitate filtering and reduce on friction and improve efficiently based on energy. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device.
Examiner notes, the language top portion is not a defined range or area therefore the language “portion” is interpreted as disclosed in the figure above.
Regarding claim 10,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Globosoft in view of Delgado as applied to claim 1 above, and further in view of Strutz US. Publication (2004/0251339) hereinafter Strutz.
Regarding claim 8,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft is silent about an antenna in electrical communication with the controller, the antenna configured to allow wireless communication between the controller and other devices over a communications network.
Globosoft and Strutz disclose both art in the same field of endeavor (i.e. material comminuting) and are concerned of a similar problem (i.e. food processing).
Strutz, in a similar art, teaches an antenna in electrical communication with the controller (control circuitry, as recited in Para.[0040]), the antenna configured to allow wireless communication between the controller and other devices (touch pad) over a communications network (as recited in Para.[0040]). Strutz teaches an antenna for wireless communication to allow the user to control the apparatus through wireless communication (Para.[0040]).
It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Globosoft, an antenna for wireless communication as taught by Strutz as it would be beneficiary to Globosoft, to allow the user to control the apparatus through wireless communication (Para.[0040]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Globosoft in view of Delgado as applied to claim 1 above, and further in view of Jacobsen et al. US. Publication (2016/0295906) hereinafter Jacobsen.
Regarding claim 9,
The prior art Globosoft as modified by Delgado, discloses all limitations in claim 1.
Globosoft discloses an RF component (heating element/resistor, as recited in Para.[0008]) in electrical communication with the controller to heat the waste food items (as recited in Para.[0007]-[0008]), however Globosoft is silent about wherein the RF component transmits microwaves into the bucket. 
Globosoft and Jacobsen disclose both art in the same field of endeavor (i.e. material comminuting) and are concerned of a similar problem (i.e. food processing).
Jacobsen, in a similar art, teaches wherein the RF component (magnetron element 122) transmits microwaves into the bucket (roasting chamber element 118, as recited in Para.[0091]). Jacobsen teaches the magnetron to generate heat to a chamber.
It would have been obvious to the skilled artisan before the effective filing date to replace the resistor of Globosoft with a magnetron such that it transmits microwaves. Examiner notes both references clearly teach heating elements. Accordingly it has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of Globosoft’s heating element with that of Jacobsen will obtain predictable results and is therefore obvious and proper combination of the references is made.
Response to Arguments
With regards to Applicant's amendment/arguments dated 10/25/2021 about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered are they are not persuasive for the reason below. 
Applicant argues that reference Delgado does not disclose food to be received directly through an open lid configured at the top portion of the housing and also stated that the ratio of the bucket volume to the housing volume being between 0.0717 to .2857, inclusive is a feature that is brought into claim 1 from claim 1. Applicants submit that this feature is not simply involve discovering a workable range that would involve only routine skill in the art.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Both references (i.e. reference (Globosoft) and reference (Delgado)) are drawn to compost apparatus to transform food/refuse into compost. The primary reference Globosoft discloses a housing, a lid, a controller, a motor, a grinding mechanism, a bucket, a filter system and a drying component 
Globosoft does not disclose the arrangement of the motor is positioned on at least in part adjacent to a side wall of the bucket and within the housing; the filter system being configured adjacent to the bucket and at a top portion of the housing and to cure this deficiency (i.e. the arrangement of the motor and filter system), Examiner relies on the secondary reference Delgado, which teaches the arrangement of the motor to be positioned on at least in part adjacent to a side wall of the bucket and within the 
About the statement of the Applicant about the ratio of the bucket volume to the housing volume being between 0.0717 to .2857 and since the scope of the claim has changed, a new interpretation is given to the limitation. After further review, the primary reference Globosoft discloses the limitation of the ratio of the bucket volume to the housing volume being between 0.0717 to .2857. 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

November 02, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/Matthew Katcoff/Primary Examiner, Art Unit 3725